        Case 19-12809-JKS           Doc 15      Filed 02/11/19 Entered 02/11/19 18:25:02          Desc Main
                                               Document      Page 1 of 10


           GIBBONS P.C.
           Karen A. Giannelli, Esq.
           Mark B. Conlan, Esq.
           Brett S. Theisen, Esq.
           One Gateway Center
           Newark, New Jersey 07102
           Telephone: (973) 596-4500
           Facsimile: (973) 596-0545
           E-mail: kgiannelli@gibbonslaw.com
                    mconlan@gibbonslaw.com
                    btheisen@gibbonslaw.com

           Proposed Counsel to the Debtors
           and Debtors-in-Possession

                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF NEW JERSEY


           In re:                                             Chapter 11

           NEW ENGLAND MOTOR FREIGHT, INC.,                   Case No. 19-12809 (JKS)
           et al.,
                                                              (Joint Administration Requested)
                                   Debtors.1


                        DEBTORS’ APPLICATION FOR AN ORDER APPOINTING DONLIN,
                           RECANO & COMPANY, INC. AS CLAIMS AND NOTICING
                          AGENT FOR THE DEBTORS PURSUANT TO 28 U.S.C. § 156(c),
                                 NUNC PRO TUNC TO THE PETITION DATE

                    The above-captioned debtors and debtors in possession (the “Debtors” or the

         “Company”), by and through their undersigned proposed counsel, hereby apply to the Court (the

         “Application”), pursuant to section 156(c) of title 28 of the United States Code, Rule 2002 of the



                    1
                   The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer
         identification number are as follows: New England Motor Freight, Inc. (7697); Eastern Freight
         Ways, Inc. (3461); NEMF World Transport, Inc. (2777); Apex Logistics, Inc. (5347); Jans
         Leasing Corp. (9009); Carrier Industries, Inc. (9223); Myar, LLC (4357); MyJon, LLC (7305);
         Hollywood Avenue Solar, LLC (2206); United Express Solar, LLC (1126); and NEMF
         Logistics, LLC (4666).
01:23592651.6


                                                                                       2711166.1 115719-100239
        Case 19-12809-JKS         Doc 15     Filed 02/11/19 Entered 02/11/19 18:25:02             Desc Main
                                            Document      Page 2 of 10


         Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) seeking entry of an order, in

         substantially the form attached hereto as Exhibit C (the “Proposed Order”): (a) authorizing and

         approving the retention and appointment of Donlin, Recano & Company, Inc. (“DRC”) as claims

         and noticing agent for the Office of the Clerk (the “Clerk”) of the United States Bankruptcy

         Court for the District of New Jersey (the “Bankruptcy Court”); and (b) providing any

         additional relief required to effectuate the foregoing. In support of this Application, the Debtors

         rely on the Declaration of Vincent Colistra in Support of First Day Motions (the “First Day

         Declaration”) filed substantially concurrently herewith and the declaration of Nellwyn Voorhies

         (the “Voorhies Declaration”), attached hereto as Exhibit A and incorporated by reference

         herein. In further support of the Application, the Debtors respectfully represent as follows:

                                                I. JURISDICTION

                1.      The United States Bankruptcy Court for the District of New Jersey has

         jurisdiction over the Chapter 11 Cases (defined below) and the Application pursuant to 28 U.S.C.

         §§ 157 and 1334. This is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue

         of the Cases and the Application in this district is proper under 28 U.S.C. §§ 1408 and 1409.

                2.      The statutory and other predicates for the relief requested herein are 28 U.S.C.

         § 156(c), and Bankruptcy Rule 2002.

                                               II. BACKGROUND

                3.       On the date hereof (the “Petition Date”), each of the above-captioned Debtors

         filed voluntary petitions for relief under chapter 11 of the Bankruptcy Code, thereby initiating

         the above-captioned chapter 11 cases (the “Chapter 11 Cases or “Cases”). The Debtors

         continue to operate their businesses as debtors in possession pursuant to sections 1107(a) and

         1108 of the Bankruptcy Code. No party has requested the appointment of a trustee or examiner

         and no committee has been appointed in these Chapter 11 Cases.
01:23592651.6

                                                          2
                                                                                        2711166.1 115719-100239
        Case 19-12809-JKS         Doc 15     Filed 02/11/19 Entered 02/11/19 18:25:02              Desc Main
                                            Document      Page 3 of 10


                  4.    The detailed factual background relating to the Debtors and the commencement of

         the Cases is set forth in the First Day Declaration, which is fully incorporated herein by

         reference.

                                            III. RELIEF REQUESTED

                  5.    This Application is made for entry of the Proposed Order appointing DRC to act

         as the claims and noticing agent to assume full responsibility for the distribution of notices and

         the maintenance, processing and docketing of proofs of claim filed in the Debtors’ Chapter 11

         Cases.    The Debtors submit, based on all engagement proposals obtained and reviewed, that

         DRC’s rates are competitive and reasonable given DRC’s quality of services and expertise. The

         terms of retention are set forth in the Standard Claims Administration and Noticing Agreement,

         dated February 6, 2019 (the “Engagement Agreement”) annexed hereto as Exhibit B.

                                             IV. QUALIFICATIONS

                  6.    DRC is a bankruptcy administrator specializing in claims management and legal

         administration services. DRC provides comprehensive chapter 11 services, including noticing,

         claims processing, balloting, and other related services critical to the effective administration of

         chapter 11 cases.

                  7.    Although the Debtors have not yet filed their schedules of assets and liabilities,

         they anticipate that there will be thousands of entities to be noticed. In view of the number of

         anticipated claimants and the complexity of the Debtors’ business, the Debtors submit that the

         appointment of a claims and noticing agent is both necessary and in the best interests of both the

         Debtors’ estates and their creditors.

                  8.    DRC is one of the country’s leading chapter 11 administrators, with experience in

         noticing, claims administration, and facilitating other administrative aspects of chapter 11 cases.

         DRC has provided identical or substantially similar services in other chapter 11 cases filed in this
01:23592651.6

                                                           3
                                                                                         2711166.1 115719-100239
        Case 19-12809-JKS         Doc 15     Filed 02/11/19 Entered 02/11/19 18:25:02              Desc Main
                                            Document      Page 4 of 10


         District and elsewhere, including, among others: In re Bestwall LLC, Case No.17-31795 (Bankr.

         D.N.C. 2017, In re Gump’s Holdings LLC, Case No. BK-S-14684 (Bankr. D. Nev 2018),In re

         EBH Topco, LLC, Case No. 18-11212 (BLS) (Bankr. D. Del. 2018); In re PZ Wind Down, Inc.,

         Case No. 17-12890 (CSS) (Bankr. D. Del. 2017); In re Velocity Holding Company, Inc., Case

         No. 17-12442 (KJC) (Bankr. D. Del. 2017); In re Mac Holding LLC, Case No. 17-12226 (MFW)

         (Bankr. D. Del. 2017).

                 9.      By appointing DRC as the claims and noticing agent in the Cases, the distribution

         of notices and the processing of claims will be expedited, and the Clerk’s office will be relieved

         of the administrative burden of processing what may be an overwhelming number of claims.

                                       V. SERVICES TO BE RENDERED

                 10.     This Application pertains only to the work to be performed by DRC under the

         Clerk’s delegation of duties permitted by 28 U.S.C. § 156(c) and any work to be performed by

         DRC outside of this scope is not covered by this Application or by any Order granting approval

         hereof. By separate application, the Debtors will seek to retain DRC as their administrative

         advisor under section 327(a) of the Bankruptcy Code. As it relates to this Application, DRC will

         perform the following tasks in its role as claims and noticing agent, as well as all quality control

         relating thereto:

                         a.      Prepare and serve required notices and documents in the Cases in
                 accordance with the Bankruptcy Code and the Bankruptcy Rules in the form and manner
                 directed by the Debtors and/or the Court including: (i) notice of the commencement of
                 the Cases and the initial meeting of creditors under Bankruptcy Code § 341(a); (ii) notice
                 of any claims bar date; (iii) notices of transfers of claims; (iv) notices of objections to
                 claims and objections to transfers of claims; (v) notices of any hearings on a disclosure
                 statement and confirmation of the Debtors’ chapter 11 plan, including under Bankruptcy
                 Rule 3017(d); (vi) notice of the effective date of any chapter 11 plan; and (vii) all other
                 notices, orders, pleadings, publications, and other documents as the Debtors or Court may
                 deem necessary or appropriate for an orderly administration of the Cases.

                         b.     Maintain copies of all proofs of claim filed in the Cases.

01:23592651.6

                                                           4
                                                                                         2711166.1 115719-100239
        Case 19-12809-JKS         Doc 15     Filed 02/11/19 Entered 02/11/19 18:25:02              Desc Main
                                            Document      Page 5 of 10


                        c.      Maintain an official copy of the Debtors’ schedules of assets and liabilities
                and statements of financial affairs (collectively, “Schedules”), listing the Debtors’ known
                creditors and the amounts owed thereto;

                        d.      Maintain (i) a list of all potential creditors, equity holders, and other
                parties-in-interest and (ii) a “core” mailing list consisting of all parties described in
                sections 2002(i), (j), and (k) and those parties that have filed a notice of appearance
                pursuant to Bankruptcy Rule 9010; update said lists and make said lists available upon
                request by a party-in-interest or the Clerk;

                        e.      Furnish a notice to all potential creditors of the last date for the filing of
                proofs of claim and a form for the filing of a proof of claim, after such notice and form
                are approved by this Court, and notify said potential creditors of the existence, amount
                and classification of their respective claims as set forth in the Schedules, which may be
                effected by inclusion of such information (or the lack thereof, in cases where the
                Schedules indicate no debt due to the subject party) on a customized proof of claim form
                provided to potential creditors;

                        f.    Maintain a post office box or address for the purpose of receiving claims
                and returned mail, and process all mail received;

                        g.      For all notices, motions, orders, or other pleadings or documents served,
                prepare and file or cause to be filed with the Clerk an affidavit or certificate of service
                within seven (7) business days of service which includes: (i) either a copy of the notice
                served or the docket number(s) and title(s) of the pleading(s) served; (ii) a list of persons
                to whom it was mailed (in alphabetical order) with their addresses; (iii) the manner of
                service; and (iv) the date served;

                        h.      Process all proofs of claim received, including those received by the
                Clerk, and check said processing for accuracy, and maintain the original proofs of claim
                in a secure area;

                         i.     Maintain the official claims register for each Debtor (the “Claims
                Registers”) on behalf of the Clerk; upon the Clerk’s request, provide the Clerk with
                certified, duplicate unofficial Claims Registers; and specify in the Claims Registers the
                following information for each claim docketed: (i) the claim number assigned; (ii) the
                date received; (iii) the name and address of the claimant and agent, if applicable, who
                filed the claim; (iv) the amount asserted; (v) the asserted classification(s) of the claim
                (e.g., secured, unsecured, priority, etc.); (vi) the applicable Debtor; and (vii) any
                disposition of the claim;

                        j.      Implement necessary security measures to ensure the completeness and
                integrity of the Claims Registers and the safekeeping of the original claims;

                       k.     Record all transfers of claims and provide any notices of such transfers as
                required by Bankruptcy Rule 3001(e);

                       l.      Relocate, by messenger or overnight delivery, all of the court-filed proofs
01:23592651.6

                                                           5
                                                                                         2711166.1 115719-100239
        Case 19-12809-JKS         Doc 15     Filed 02/11/19 Entered 02/11/19 18:25:02              Desc Main
                                            Document      Page 6 of 10


                of claim to the offices of DRC, not less than weekly;

                        m.      Upon completion of the docketing process for all claims received to date
                for each case, turn over to the Clerk copies of the claims register for the Clerk’s review
                (upon the Clerk’s request);

                        n.     Monitor the Court’s docket for all notices of appearance, address changes,
                and claims-related pleadings and orders filed and make necessary notations on and/or
                changes to the claims register;

                       o.      Assist in the dissemination of information to the public and respond to
                requests for administrative information regarding the case as directed by the Debtors or
                the Court, including through the use of a case website and/or call center;

                       p.      If the Cases are converted to chapter 7, contact the Clerk within three (3)
                days of the notice to DRC of entry of the order converting the case;

                       q.       Thirty (30) days prior to the close of the Cases, to the extent practicable,
                request that the Debtors submit to the Court a proposed Order dismissing DRC and
                terminating the services of such agent upon completion of its duties and responsibilities
                and upon the closing of the Cases;

                       r.     Within seven (7) days of notice to DRC of entry of an order closing the
                Cases, provide to the Court the final version of the Claims Register as of the date
                immediately before the close of the Cases; and

                       s.      At the close of the Cases, (i) box and transport all original documents, in
                proper format, as provided by the Clerk’s Office, to (A) the Philadelphia Federal Records
                Center, 14470 Townsend Road, Philadelphia, PA 19154 or (B) any other location
                requested by the Clerk, and (ii) docket a completed SF-135 Form indicating the accession
                and location numbers of the archived claims.

                11.     The Claims Registers shall be opened to the public for examination without

         charge during regular business hours and on a case-specific website maintained by DRC.

                12.     DRC shall not employ any past or present employee of the Debtors for work that

         involves the Debtors’ Cases.

                13.     The Debtors respectfully request that the undisputed fees and expenses incurred

         by DRC in the performance of the above services be treated as administrative expenses of the

         Debtors’ chapter 11 estates pursuant to 28 U.S.C. § 156(c) and Bankruptcy Code

         section 503(b)(1)(A) and be paid in the ordinary course of business without further application to

01:23592651.6

                                                          6
                                                                                         2711166.1 115719-100239
        Case 19-12809-JKS          Doc 15     Filed 02/11/19 Entered 02/11/19 18:25:02               Desc Main
                                             Document      Page 7 of 10


         or order of the Court. DRC agrees to maintain records of all services showing dates, categories

         of services, fees charged, and expenses incurred, and to serve monthly invoices on the Debtors,

         the office of the United States Trustee, counsel for the Debtors, counsel for any official

         committee monitoring the expenses of the Debtors, and any party-in-interest who specifically

         requests service of the monthly invoices. If any dispute arises relating to the Engagement

         Agreement or monthly invoices, the parties shall meet and confer in an attempt to resolve the

         dispute; if resolution is not achieved, the parties may seek resolution of the matter from the

         Court.

                                                VI. COMPENSATION

                  14.    Prior to the Petition Date, the Debtors provided DRC a retainer in the amount of

         $20,000, of which $10,103 was applied to prepetition services. DRC seeks to first apply the

         retainer to all prepetition invoices, thereafter, to have the retainer replenished to the original

         retainer amount, and thereafter, to hold the retainer under the Engagement Agreement during the

         Cases as security for the payment of fees and expenses under the Engagement Agreement.

         Following the termination of the Engagement Agreement, DRC will return to the Debtors any

         amount of the retainer that remains.

                  15.    Additionally, under the terms of the Engagement Agreement, the Debtors have

         agreed to indemnify, defend, and hold harmless DRC and its affiliates, officers, directors, agents,

         employees, consultants, and subcontractors under certain circumstances specified in the

         Engagement Agreement, except in circumstances resulting solely from DRC’s gross negligence

         or willful misconduct or as otherwise provided in the Engagement Agreement. The Debtors

         believe that such an indemnification obligation is customary, reasonable, and necessary to retain

         the services of a claims agent in these Cases.


01:23592651.6

                                                            7
                                                                                           2711166.1 115719-100239
        Case 19-12809-JKS         Doc 15     Filed 02/11/19 Entered 02/11/19 18:25:02            Desc Main
                                            Document      Page 8 of 10


                                           VII. DISINTERESTEDNESS

                16.     In connection with its retention as claims and noticing agent, DRC represents in

         the Voorhies Declaration, among other things, that:

                        a.      DRC will not consider itself employed by the United States government
                and shall not seek any compensation from the United States government in its capacity as
                the claims and noticing agent in the Cases;

                       b.      By accepting employment in the Cases, DRC waives any right to receive
                compensation from the United States government in its capacity as the claims and
                noticing agent in the Cases;

                       c.      In its capacity as the claims and noticing agent in the Cases, DRC will not
                be an agent of the United States and will not act on behalf of the United States;

                       d.     DRC will not employ any past or present employees of the Debtors in
                connection with its work as the notice and claims agent in the Cases; and

                        e.    DRC is a “disinterested person” as that term is defined in section 101(14)
                of the Bankruptcy Code.

                17.     To the extent that there is any inconsistency between this Application, the

         Retention Order, and the Engagement Agreement, the Retention Order shall govern.

                18.     This Application complies with the Claims Agent Protocol and conforms to the

         standard section 156(c) application in use in this Court.




01:23592651.6

                                                          8
                                                                                       2711166.1 115719-100239
        Case 19-12809-JKS          Doc 15     Filed 02/11/19 Entered 02/11/19 18:25:02            Desc Main
                                             Document      Page 9 of 10


                                                   VIII. NOTICE

                    19. Notice of this Motion has been given to:

                            a. the Office of the United States Trustee for the District of New Jersey, One

                                Newark Center, Suite 2100, Newark, NJ 07102;

                            b. the Internal Revenue Service, 2970 Market Street, Mail Stop 5-Q30.133,

                                Philadelphia, PA 19104-5016;

                            c. the New Jersey Division of Taxation Compliance and Enforcement -

                                Bankruptcy Unit, 50 Barrack Street, 9th Floor, Trenton, NJ 08695;

                            d. the Office of the Attorney General of the State of New Jersey, Division of

                                Law, Richard J. Hughes Justice Complex, 25 Market Street, Trenton, NJ

                                08625;

                            e. the Office of the United States Attorney, Peter Rodino Federal Building,

                                970 Broad Street, Suite 700, Newark, NJ 07102;

                            f. Capital One; East West Bank; JP Morgan Chase; Santander Bank; and TD

                                Bank;

                            g. the Debtors’ prepetition secured creditors,

                            h. the applicable taxing authorities;

                            i. the Debtors’ equity interest holders;

                            j. the Debtors’ thirty largest unsecured creditors on a consolidated basis; and

                            k. all parties that have requested to receive notice pursuant to Bankruptcy

                                Rule 2002.

                In light of the nature of the relief requested herein, the Debtors respectfully submit that

         no other or further notice is required.


01:23592651.6

                                                          9
                                                                                        2711166.1 115719-100239
        Case 19-12809-JKS         Doc 15    Filed 02/11/19 Entered 02/11/19 18:25:02            Desc Main
                                           Document     Page 10 of 10


                WHEREFORE, for the reasons set forth herein, in the Voorhies Declaration, and in the

         First Day Declaration, the Debtors respectfully request that this Court enter the Proposed Order,

         authorizing DRC to act as claims and noticing agent for the maintenance and processing of

         claims and the distribution of notices.


         Dated: February 11, 2019                     Respectfully submitted,

                                                      GIBBONS P.C.


                                                      By: /s/ Karen A. Giannelli
                                                         Karen A. Giannelli, Esq.
                                                         Mark B. Conlan, Esq.
                                                         Brett S. Theisen, Esq.
                                                         One Gateway Center
                                                         Newark, New Jersey 07102
                                                         Telephone: (973) 596-4500
                                                         Facsimile: (973) 596-0545
                                                         E-mail:
                                                         kgiannelli@gibbonslaw.com
                                                         mconlan@gibbonslaw.com
                                                         btheisen@gibbonslaw.com

                                                          Proposed Counsel to the
                                                          Debtors and Debtors-in-
                                                          Possession




01:23592651.6

                                                        10
                                                                                      2711166.1 115719-100239
